

115 HR 494 RS: Fort Frederica National Monument Boundary Expansion Act
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 151115th CONGRESS1st SessionH. R. 494[Report No. 115–114]IN THE SENATE OF THE UNITED STATESFebruary 7 (legislative day, February 6), 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesJune 20, 2017Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicAN ACTTo expand the boundary of Fort Frederica National Monument in the State of Georgia, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Fort Frederica National Monument Boundary Expansion Act. 2.Fort Frederica National Monument, Georgia (a)Maximum acreageThe first section of the Act of May 26, 1936 (16 U.S.C. 433g), is amended by striking two hundred and fifty acres and inserting 305 acres.
			(b)Boundary expansion
 (1)In generalThe boundary of the Fort Frederica National Monument in the State of Georgia is modified to include the land generally depicted as Proposed Acquisition Areas on the map entitled Fort Frederica National Monument Proposed Boundary Expansion, numbered 369/132,469, and dated April 2016.
 (2)Availability of mapThe map described in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (3)Acquisition of landThe Secretary of the Interior may acquire the land and interests in land described in paragraph (1) by donation or purchase with donated or appropriated funds from willing sellers only.
 (4)Written consent of ownerNo non-Federal property may be included in the Fort Frederica National Monument without the written consent of the owner.
				(5)
 (4)No use of condemnation or eminent domainThe Secretary of the Interior may not acquire by condemnation or eminent domain any land or interests in land under this Act or for the purposes of this Act.
 (6)No buffer zone createdNothing in this Act, the establishment of the Fort Frederica National Monument, or the management plan for the Fort Frederica National Monument shall be construed to create buffer zones outside of the Monument. That activities or uses can be seen, heard, or detected from areas within the Fort Frederica National Monument shall not preclude, limit, control, regulate, or determine the conduct or management of activities or uses outside of the Monument.June 20, 2017Reported with amendments